Citation Nr: 1549516	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

7.  Entitlement to an initial compensable rating for a left index finger disability.

8.  Entitlement to an initial compensable rating for multiple facial scars.

9.  Entitlement to an initial compensable rating for a right elbow disability.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased ratings for a right shoulder disability, a right elbow disability, a left index finger disability, multiple facial scars, and for service connection for a headache disability, a psychiatric disorder, arthritis, and for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT.

The Veteran's cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In the instant case, the Board finds that VA has satisfied its duty to notify through an April 2011 letter.  The claim was then adjudicated in November 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending claim for service connection.  There is no indication that any other records are necessary to obtain in order to fairly and accurately decide the Veteran's claim.

Additionally, the Veteran was afforded a VA examination in 2011 order to adjudicate his claim.  The examination addressed the etiology of his claim and is sufficient to decide the Veteran's claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist; additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.





II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498   (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is included under this criteria.  For other disabilities, credible lay evidence of continuous symptoms can support the claims. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he has a current cervical spine disability was caused or aggravated by his service.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability.  The service treatment records are negative for any indication of an injury to the cervical spine or symptoms related to the cervical spine.  There is no indication of any continuity of symptoms since service.  To that extent, there are no records documenting a cervical spine disability for over 30 years following service separation.  On 2011 VA examination, the Veteran was diagnosed with age-related changes to the cervical spine.  The examiner found it to be less likely than not that the Veteran's current cervical spine disability was caused or aggravated by the Veteran's service, to include a 1977 motorcycle accident that did not document any injury to the cervical spine.  From this evidence, the Board finds that the competent, credible, and probative evidence weighs heavily against the claim, and the claim must be denied.

Moreover, there is no indication that the Veteran suffered from arthritis within one year following service separation.  38 C.F.R. § 3.307, 3.309. 

The Board has considered the lay statements of record, but finds that the VA opinion outweighs those statements.  While the Veteran believes that his cervical spine disability is related to his service, as a layperson, without any medical training or expertise, he is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran is only competent to comment on symptoms (e.g., neck pain) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether his post-service cervical spine disability is related to his service.  In that regard, the Veteran has only made conclusory statements in support of his claim.  However, the competent medical evidence weighs against such a finding.

As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for a cervical spine disability is denied.


REMAND

In an April 2014 statement, the Veteran stated that his service-connected right elbow disability, right shoulder disability, disability of the left index finger, and multiple facial scars have increased in severity since the 2011 VA examinations.  He also contends that he's been receiving ongoing treatment for these disabilities at the VA and requested that those records be obtained.  Accordingly, the Board finds that a remand is necessary in order to obtain new VA examinations and VA treatment records.

With regard to the Veteran's claim for service connection for headaches, the Veteran contends that his current headache condition was caused or aggravated by his service, specifically a motor vehicle accident that occurred in service.  Service treatment records reflect that in September 1975, the Veteran reported pain in his lower back on movement for one week.  There was no known injury.  He also reported having severe headaches, four to five times per day.  The assessment was low back syndrome.  In February 1977, the Veteran had flu symptoms and such included headaches.  There are no other records related to complaints of headaches, including none reported following a motor vehicle accident in 1977.  Post-service VA treatment records dated in 2010 and 2011 do not show treatment for headaches.  On 2011 VA examination, the examiner stated that it was less likely than not that the Veteran had a current headache disability caused or aggravated by a 1977 motorcycle accident in service because the complaints of headaches pre-dated that accident.  The examiner stated that his current headaches were tensional and occasional and treatment for headaches was not documented in his VA treatment records.  However, that opinion is not sufficient in this case because even if the Veteran's headaches are unrelated to the 1977 motorcycle accident, the question remains as to whether they were otherwise caused or aggravated by his service, to include the 1975 notation.  Moreover, the Veteran is competent to state that he suffers from monthly headaches, and thus a determination should be made whether he suffers from a headache disability, despite his lack of treatment for such.

With regard to the Veteran's claim for service connection for a lumbar spine disability and for arthritis, as noted above, the Veteran was treated in 1975 for low back syndrome.  On 2011 VA examination, the examiner concluded that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service because the Veteran's current low back disability was due to natural aging rather than an injury in service.  However, that opinion did not discuss the 1975 low back diagnosis and whether it is related to his current low back disability, to include whether that diagnosis is related to the aging process.  Such opinion should be obtained on remand.

With regard to the Veteran's claim for service connection for a psychiatric disorder, the Veteran stated at his 2011 VA psychiatric examination that his back pain contributed to his depression.  An opinion as to that theory of entitlement has not been obtained, and such should be deferred pending the outcome of the above claims for service connection.  In that regard, although the VA examiner found no indication of a current psychiatric disorder, it was noted that the Veteran was currently receiving treatment for depression from a private physician and had been prescribed anti-depressants.  Accordingly, an attempt to obtain those records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit an authorization to release all records from his private physicians, Dr. Marquez and Dr. Gonzalez, related to his psychiatric disorder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  Obtain all available VA treatment records dated since August 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his right shoulder disability, right elbow disability, left index finger disability, and multiple facial scars.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Schedule a VA examination to determine the etiology of any demonstrated headache disability.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

a)  Identify any current headache disability, taking into consideration the Veteran's report of headaches up to twice per month.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified headache disability was caused or aggravated by the Veteran's service, taking into consideration, and addressing, the 1975 and 1977 service treatment records documenting headaches.

5.  Schedule a VA examination to determine the etiology of any demonstrated lumbar spine disability/arthritis.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed lumbar spine disability, to include any arthritis of the lumbar spine, was caused or aggravated by the Veteran's service, taking into consideration, and addressing, the 1975 service treatment records showing treatment for low back syndrome.  If the Veteran's lumbar spine disability is considered to be as due to "age-related" factors, the examiner should clarify whether such symptoms have any etiological relationship to his service.

6.  Then, readjudicate the claims for increased rating for a right shoulder disability, a right elbow disability, a left index finger disability, and multiple facial scars, and service connection for headaches, a lumbar spine disability, arthritis, and a psychiatric disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


